DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 05/10/2021. Claims 1-20 are pending.

Response to Arguments
Applicant's remaining arguments filed 05/10/2021 have been fully considered but they are not persuasive.
Applicant argues that Jalili fails to teach receiving, at individual ones of a plurality of edge servers of a content delivery network, a respective one of a plurality of read-only data stores. Remarks pp. 11-12. Applicant’s argument is not persuasive because Jalili teaches storing profile information (i.e., data store) in one or more (i.e., individual ones) local servers (i.e., a plurality of edge servers). ¶ [0092] (“the profile information 136a obtained from the remote server 224 can be stored in conjunction with profile information 136b at one or more of the local servers 226. In particular, the local servers 226 can store profile information 136b for each of the users 104 and or client devices 108”); also Fig. 2D.
Applicant argues that it would make no sense whatsoever for Jalili to store multiple copies of the profile information. Remarks p. 12. Applicant’s argument is not persuasive because Jalili expressly discloses storing multiple copies of the profile information on multiple local servers. Fig. 2D (depicting profile information 136b stored in multiple local servers 226), also ¶ [0092].
Applicant argues that the experience provider is distinct from the edge server. Remarks pp. 12-13. Applicant’s argument is not persuasive because Jalili discloses that the edge cache (i.e., edge server) may include application server 116, web server application 114, or memory of a computing device that customizes the experience for the user 104. ¶ [0052]. Figure 1 depicts application server 116 and web server application 114 as part of experience provider 103. Fig. 1. Furthermore, the term “experience provider,” as used in Jalili, doesn’t refer to any particular server, but may include any of a plurality of servers associated with the experience provider. ¶ [0040] (“server computing device(s) 102 associated with an experience provider 103”). 
Applicant argues that Newton does not teach receiving a read-only data store that includes data to be used as input to a customer-specific handler, Jalili does not teach a read-only store provided to an edge server at which a function is executed, and Ghosh does not teach the use of data in a read-only store received at an edge server as input to a function that executes at the edge server. Remarks p. 14. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, Jalili discloses that an experience provider (e.g., Fig. 2D local (i.e., edge) server 226) can use the profile information (i.e., data store) to select or otherwise customize (i.e., input to a function) the experience to a user or client device. ¶ [0074]. 
Applicant argues that, in Ghosh, “read-only” refers to the read requests, and not to the actual data. Remarks p. 16. Applicant’s argument is not persuasive for the following reasons. Ghosh clearly states that “the accessed data is strictly read-only.” ¶ [0059]. Furthermore, even if the requests are limited only to read requests, the benefits of Ghosh would not be achieved if the accessed data changes over time. If the data changes, then the cached data is not a fresh version of the data. If the accessed data does not change (i.e., it is read-only), then the benefits may be achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0159472 (“Newton”), in view of U.S. Pub. No. 2015/0324867 (“Jalili”), and further in view of U.S. Pub. No. 2012/0041970 (“Ghosh”).

Regarding claim 1, Newton teaches a system, comprising: 
a plurality of computing devices configured to implement a content delivery network comprising an origin server (Fig. 8, Origin Tier) and a plurality of edge server (Fig. 8, Edge Caches), wherein individual ones of the edge servers comprise a respective content cache configured to store content retrieved from the origin server (“The cache server may obtain the requested resource from another cache or from an origin server,” ¶ [0157]), wherein the content at the origin server comprises content supplied or specified by one or more customers of the content delivery network (“A CDN 
receive (“If the server does not have that customer's CCS stored locally at the time it is processing the client's request, the server 1102 will attempt to obtain the CCS from another data source,” ¶ [0143]) a function specified by a particular customer (“request/response mechanism 1104 may allow customer-specific handlers (or sequences) to be included at various locations (or hooks) during request/response processing. These customer-specific handlers may perform operations on the request and/or response paths. The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); and an association of the function with an event (“scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]) specified by the particular customer (The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer 
receive, at the content delivery network (¶ [0154]) from a client device of a client that is distinct from the particular customer (Fig. 11, Client 1103), a request for at least some of the content (Fig. 11, Request/Response pair) supplied or specified by the particular customer (“A content provider's origin servers may be owned and/or operated by that content provider or they may be servers provided and/or operated by a third party such as a hosting provider…With respect to a particular subscriber/customer resource, a subscriber/customer origin server is the authoritative source of the particular resource,” ¶ [0089]); 
initiate, at the particular edge server (¶ [0154]), processing of the request from the client device of the client (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result), wherein the processing of the request comprises encountering the event associated with the function (“scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]; “hooks available for, amongst other things: [0365] client requests [0366] cache fills [0367] GCO exceptions [0368] cache misses [0369] fill responses [0370] fill pump [0371] client responses [0372] client pump,” ¶ [0364]), wherein the association of the event with the function was previously determined based at least in part on input from the particular customer (“request/response mechanism 1104 may allow customer-specific handlers (or sequences) to be included at various locations (or hooks) during request/response processing. These customer-specific handlers 
execute, at the particular edge server (¶ [0154]), the function associated with the event (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result), 
generate, at the particular edge server (¶ [0154]), a response to the request based at least in part on execution, at the particular edge server, of the function (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result); and 
send the generated response generated at the particular edge server, from the particular edge server to the client device (Fig. 11, Request/Response pair).
	Newton fails to teach that a respective one of a plurality of read-only data stores comprises data specified by input from the particular customer for use as input to the function when the function is executed at one or more respective ones of the edge servers at which respective ones of the read-only data stores has been received, using the data from the read-only data store as input to the function in generating the content, wherein execution of the function comprises retrieval of the data from the read-only data store specified by input from the particular customer; and, after receipt by the edge server the read-only data store, the function, and the association of the function with the event, the content delivery network is configured to receive, at the content delivery 
	Newton-Jalili fails to teach that the data store is a read-only data store. Ghosh teaches read-only data (¶ [0059]). While Ghosh does not expressly disclose that the read-only data store is specified from a particular customer, because the data contained in the read-only data store are received from the content provided (i.e., particular customer), it would logically lead one of ordinary art to infer that the read-only data store is also provided from the content provider (i.e., particular customer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to employ read-only data, as taught by Ghosh, into Newton-Jalili, in order to benefit from the ability to cache both the query and the result of the query. 

Regarding claim 5, Newton teaches a computer-implemented method, comprising: 
receiving (“If the server does not have that customer's CCS stored locally at the time it is processing the client's request, the server 1102 will attempt to obtain the CCS from another data source,” ¶ [0143]), at individual ones of a plurality of edge servers of a content delivery network (Fig. 8, Edge Caches) for providing content (¶ [0154]):
a function specified by a particular customer (“request/response mechanism 1104 may allow customer-specific handlers (or sequences) to be included at various locations (or hooks) during request/response processing. These customer-specific handlers may perform operations on the request and/or response paths. The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); and
an association of the function with an event (“scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]), the association specified by the particular customer (The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); 
a content delivery network that provides content supplied or specified by one or more customers of the content delivery network (“A CDN may also include a CDN origin/content cache tier which may be used to cache content from the CDN's 
receiving, at the particular edge server (¶ [0154]) from a client device of a client that is distinct from the particular customer (Fig. 11, Client 1103), a request for at least some of the content (Fig. 11, Request/Response pair) supplied or specified by a particular customer (“A content provider's origin servers may be owned and/or operated by that content provider or they may be servers provided and/or operated by a third party such as a hosting provider…With respect to a particular subscriber/customer resource, a subscriber/customer origin server is the authoritative source of the particular resource,” ¶ [0089]); 
initiating, at the particular edge server (¶ [0154]), processing of the received request from the client device of the client, wherein the processing of the request comprises encountering the event associated with a function specified by a customer (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result; “scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]; “hooks available for, amongst other things: [0365] client requests [0366] cache fills [0367] GCO exceptions 
performing, at the particular edge server (¶ [0154]), the function associated with the event (“If a CCS is found, any customer-specific handlers (or sequences) specified in the CCS will be included in the appropriate locations (hooks) during request/response processing,” ¶ [0143]; “the CDN component may be a cache (e.g., an edge cache, a parent cache, an origin cache, a control core, etc.), and the requested resource may be any resource,” ¶ [0154]); 
generating, at the particular edge server (¶ [0154]), a response to the request based at least in part on performing the function (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result); and 
sending the generated response from the edge server to the client device (Fig. 11, request/response pair).
Newton fails to teach replicating a respective one of a plurality of read-only data stores to an edge server of a content delivery network for providing content, wherein the individual ones of the read-only data stores comprises data specified by input from the particular customer for use as input to a function when the function is executed at one or more respective ones of the edge servers that have received the respective read-only data store, using the data from the read-only data store as input to the function in generating the response, wherein execution of the function comprises retrieval of the data from the read-only data store specified by input from the particular customer; and, after receipt by the edge server the read-only data store, the function, and the 
	Newton-Jalili fails to teach that the data store is a read-only data store. Ghosh teaches read-only data (¶ [0059]). While Ghosh does not expressly disclose that the read-only data store is specified from a particular customer, because the data contained in the read-only data store are received from the content provided (i.e., particular customer), it would logically lead one of ordinary art to infer that the read-only data store is also provided from the content provider (i.e., particular customer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention 

Regarding claims 2, and 6, Newton-Jalili-Ghosh teaches the invention of claims 1 and 5 above, and further teaches that the event comprises receipt, at the edge server, of the request for content from the client device or preparation of a request for content from the origin server (Newton: “there are hooks available for, amongst other things: [0365] client requests,” ¶¶ [0364], [0365]), and wherein, in executing the function associated with the event, the particular edge server is configured to: modify the request for content from the respective content cache of the particular edge server or the request for content from the origin server (Newton: Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result).

Regarding claims 3, and 7, Newton-Jalili-Ghosh teaches the invention of claims 1, and 5 above, and further teaches that the event comprises generation of the response to the request for content from the respective content cache of the particular edge server or receipt of a response to a request for content from the origin server (Newton: “there are hooks available for, amongst other things…client responses,” ¶¶ [0364], [0371]), and wherein, in executing the function associated with the event, the edge server is configured to: modify a response to the request for content from the respective content cache or the response to the request for content from the origin 

Regarding claim 11, Newton-Jalili-Ghosh teaches the invention of claim 5 above, and further teaches that the particular read-only (Ghosh: ¶ [0059]) data store comprises a plurality of key-value pairs (Newton: Figs. 12A-12C).

Regarding claim 12, Newton-Jalili-Ghosh teaches the invention of claim 5 above, and further teaches that the particular read-only (Ghosh: ¶ [0059]) data store is specified by the particular customer (Jalili: “the experience provider 103 can maintain and manage profile information,” ¶ [0052]).

Regarding claim 13, Newton-Jalili-Ghosh teaches the invention of claim 5 above, and further teaches that performing the function associated with the event comprises: accessing a resource of a provider network at an additional server (Newton: A CDN may also include a CDN origin/content cache tier which may be used to cache content from the CDN's subscribers (i.e., from the CDN subscribers' respective origin servers,” ¶ [0090]).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claims 1 and 5 above, and further in view of U.S. Pub. No. 2002/0065899 ("Smith").

Regarding claims 4, and 9, Newton-Jalili-Ghosh teaches the invention of claims 1 and 5 above, but fails to teach that the response is generated based at least in part on the execution of the function without retrieving the content from the respective content cache of the particular edge server or from the origin server. Smith teaches generating content based at least in part on the execution of the function without retrieving the content from a content cache or from a origin server (“the capability of generating dynamic content is moved to the edges of the CDN by distributing application logic 122 and replicated data 120 to edge caches 108. Application logic 122 describes how to generate the dynamic content, and replicated data 120 represents the data necessary to generate the content,” ¶ [0030]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate dynamic content generation at an edge server, as taught by Smith, into Newton-Jalili-Ghosh, in order to achieve efficiency by generating content at the edge caches rather than the origin site.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claim 5 above, and further in view of U.S. Pub. No. 2003/0115421 (“McHenry”).

Regarding claim 8, Newton-Jalili-Ghosh teaches the invention of claim 5 above, but fails to teach that performing the function (i.e., user-defined program code) associated with the event comprises: generating one or more metrics or log entries associated with processing the request. McHenry teaches generating one or more metrics or log entries associated with processing the request (“policy rules base 68 also .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claim 5 above, and further in view of U.S. Pub. No. 2014/0313542 ("Benchorin").

Regarding claim 10, Newton-Jalili-Ghosh teaches the invention of claim 5 above, but fails to teach that the function (i.e., user-defined program code) is executed using process isolation with respect to one or more other functions at the particular edge server. Benchorin teaches executing a program using an isolation technique with respect to execution of other user-defined program code at the edge server (“it can isolate data and processing for security and confidentiality reasons. Domain isolation mechanisms can be used in some cases,” ¶ [0160]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to incorporate process isolation, as taught by Benchorin, into Newton-Jalili-Ghosh, in order to increase security and confidentiality between disparate domains (i.e., customers).

Claim 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, in view of Jalili, in view of Ghosh, and further in view of Benchorin.

Regarding claim 14, Newton teaches one or more computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to (Fig. 1, Storage 60 comprising Programs 35-38): 
receiving (“If the server does not have that customer's CCS stored locally at the time it is processing the client's request, the server 1102 will attempt to obtain the CCS from another data source,” ¶ [0143]), at individual ones of a plurality of edge servers of a content delivery network (Fig. 8, Edge Caches) for providing content (¶ [0154]): 
a function specified by a particular customer (“request/response mechanism 1104 may allow customer-specific handlers (or sequences) to be included at various locations (or hooks) during request/response processing. These customer-specific handlers may perform operations on the request and/or response paths. The customer-specific scripts that are to be used to process a customer's requests are referred to as Customer Configuration Scripts (CCSs), and are associated with the customers, e.g., via customer ids,” ¶ [0139]); and
an association of the function with an event (“scripts can be used for…Customer-specific event handling and HTTP rewriting,” ¶ [0212]-[0214]), the association specified by the particular customer (The customer-specific scripts 
a content delivery network that provides content supplied or specified by one or more customers of the content delivery network (“A CDN may also include a CDN origin/content cache tier which may be used to cache content from the CDN's subscribers (i.e., from the CDN subscribers' respective origin servers)…a CDN can support one or more content providers or subscribers,” ¶ [0090]) including at least some of the content that is supplied or specified by the particular customer (“A content provider's origin servers may be owned and/or operated by that content provider or they may be servers provided and/or operated by a third party such as a hosting provider…With respect to a particular subscriber/customer resource, a subscriber/customer origin server is the authoritative source of the particular resource,” ¶ [0089]); 
receiving, at the particular edge server from a client device of a client that is distinct from the particular customer (Fig. 11, Client 1103), a request for at least some of the content (Fig. 11, Request/Response Pair) supplied or specified by a particular customer of the one or more customers (“A content provider's origin servers may be owned and/or operated by that content provider or they may be servers provided and/or operated by a third party such as a hosting provider…With respect to a particular subscriber/customer resource, a subscriber/customer origin server is the authoritative source of the particular resource,” ¶ [0089]); 

executing, at the particular edge server (¶ [0154]), the customer-defined program code associated with the event (“If a CCS is found, any customer-specific handlers (or sequences) specified in the CCS will be included in the appropriate locations (hooks) during request/response processing,” ¶ [0143]; “the CDN component may be a cache (e.g., an edge cache, a parent cache, an origin cache, a control core, etc.), and the requested resource may be any resource,” ¶ [0154]), 
generating, at the particular edge server (¶ [0154]) a response based at least in part on execution of the customer-defined program code at the particular edge server (Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result); and 
sending the generated response from the particular edge server to the client device (Fig. 11, request/response pair).
Newton fails to teach replicating a respective one of a plurality of read-only data stores to an edge server of a content delivery network for providing content and a 
	Newton-Jalili fails to teach that the data store is a read-only data store. Ghosh teaches read-only data (¶ [0059]). While Ghosh does not expressly disclose that the read-only data store is specified from a particular customer, because the data contained in the read-only data store are received from the content provided (i.e., particular customer), it would logically lead one of ordinary art to infer that the read-only data store is also provided from the content provider (i.e., particular customer). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to employ read-only data, as taught by Ghosh, into Newton-Jalili, in order to benefit from the ability to cache both the query and the result of the query. 
Newton-Jalili-Ghosh fails to teach the user-defined program code is executed using an isolation technique with respect to execution of other user-defined program code at the edge server. Benchorin teaches executing a program using an isolation 

Regarding claim 15, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, and further teaches that the event comprises receipt of the request for content from the client device or preparation of a request for content from the origin server (Newton: “there are hooks available for, amongst other things…client requests,” ¶¶ [0364], [0365]), and wherein, in executing the customer-defined program code associated with the event, the edge server is configured to: modify the request for content from the content cache at the particular edge server or the request for content from the origin server (Newton: Figs. 13B and 13C depicting execution of handlers (i.e., functions) on request and/or results to generate a further request and/or result).

Regarding claim 16, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, and further teaches that the event comprises generation of a response to the request for content from the content cache at the particular edge server or receipt of a response to a request for content from the origin server (Newton: “there are hooks available for, amongst other things…client responses,” ¶¶ [0364], [0371]), and wherein, 

Regarding claim 19, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, and further teaches that the customer-defined program code is executed using process isolation with respect to one or more other customer-defined program at the edge server (Benchorin: “it can isolate data and processing for security and confidentiality reasons. Domain isolation mechanisms can be used in some cases,” ¶ [0160]).

Regarding claim 20, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, and further teaches that the read-only (Ghosh: ¶ [0059]) data store comprises a plurality of key-value pairs (Newton: Figs. 12A-12C).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh-Benchorin as applied to claim 14 above, and further in view of McHenry.

Regarding claim 17, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, but fails to teach that performing the customer-defined program code .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh-Benchorin as applied to claim 14 above, and further in view of Smith.

Regarding claim 18, Newton-Jalili-Ghosh-Benchorin teaches the invention of claim 14 above, but fails to teach that the response is generated based at least in part on the execution of the customer-defined program code without retrieving the content from the content cache or from the origin server. Smith teaches generating a response based at least in part on the execution of the customer-defined program code without retrieving the content from the content cache or from the origin server (“the capability of generating dynamic content is moved to the edges of the CDN by distributing .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455


/JULIAN CHANG/
Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455